Exhibit 10.2

EXECUTION COPY

JOINDER AGREEMENT

JOINDER AGREEMENT dated as of December 27, 2011, among Vistaprint Limited, a
Bermuda company (the “Company”), Vistaprint N.V., a public limited company
organized under the laws of the Netherlands, with its statutory seat in Venlo,
the Netherlands (the “New Borrower”), and JPMorgan Chase Bank, N.A. as
Administrative Agent (the “Administrative Agent”).

Reference is hereby made to the Credit Agreement dated as of October 21, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Parent, the Subsidiary Borrowers from time
to time party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A. as Administrative Agent. Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. Under the Credit Agreement, the Lenders have agreed, upon the
terms and subject to the conditions therein set forth, to make Loans to certain
Borrowers (collectively with the Company, the “Borrowers”), and the Company and
the New Borrower desire that the New Borrower become a Borrower. In addition,
the New Borrower hereby authorizes the Company to act on its behalf as and to
the extent provided for in Article II of the Credit Agreement.

Each of the Company and the New Borrower represents and warrants that the
representations and warranties of the Company in the Credit Agreement relating
to the New Borrower and this Agreement are true and correct in all material
respects on and as of the date hereof, other than representations given as of a
particular date, in which case they shall be true and correct in all material
respects as of that date. The Company agrees that the Guarantee of the Company
contained in the Credit Agreement will apply to the Obligations of the New
Borrower in accordance with the terms and conditions of Article X of the Credit
Agreement. Upon execution of this Agreement by each of the Company, the New
Borrower and the Administrative Agent, the New Borrower shall be a party to the
Credit Agreement and shall constitute a “Borrower” for all purposes thereof, and
the New Borrower hereby agrees to be bound by all provisions of the Credit
Agreement.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

VISTAPRINT LIMITED, as the Company By:  

/s/ Dawn Antoine

Name: Dawn Antoine Title: Secretary VISTAPRINT N.V., as a Borrower By:  

/s/ Ernst J. Teunissen

Name: Ernst J. Teunissen Title: Chief Financial Officer and Managing Director

 

Joinder Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

/s/ Scott McNamara

Name: Scott McNamara Title: Vice President

 

Joinder Agreement